Case 2:19-cv-14465-SDW-LDW Document 13-15 Filed 11/26/19 Page 1 of 8 PagelID: 654

 

Batista, Diana

From: Jessie Rehfuss <jrehfuss@cgajlaw.com>

Sent: Wednesday, April 04, 2018 12:55 PM

To: Batista, Diana

Ce: jwarshaw@warshawlawfirm.com; Jodi Howlett

Subject: OAL Dkt. NO. EDS 10706-2017 F.H. and M.H. o/b/o J.H. v. West Morris Regional High School
Board of Education

Attachments: 2018.4.4 JSH to Hon, T. R. Betancourt. pdf

Ms. Batista,

Please see the attached from Jodi S. Howlett, Esq. to Judge Betancourt regarding the above-referenced matter. If you
should have any questions, please contact our office.

Respectfully submitted,

Jessie Rehfisy

Paralegal

Cleary | Giacobbe | Alfieri t Jacobs, LLC
www.ceajlaw.com | jrehfuss@cgajlaw.com
955 State Route 34

Suite 200

Matawan, NJ 07747

Tel: (732) 583-7474

Fax: (732) 566-7687

PLEASE NOTE THAT WE HAVE MOVED. THE NEW LOCATION OF OUR MATAWAN OFFICE IS 955 STATE ROUTE 34, SUITE
200, MATAWAN, NEW JERSEY 07747. ALL OTHER CONTACT INFORMATION WILL REMAIN THE SAME, PLEASE ADJUST
YOUR RECORDS.

This email and any attachments thereto are intended for the exclusive use of the addressee. The information contained
herein may be privileged, confidential or otherwise exempt from disclosure by applicable laws, rules or regulations. If
you have received this email in error and are not the intended recipient, you are hereby placed on notice that any use,
distribution, copying or dissemination of this communication is strictly prohibited. If you have received this in error,
please notify the sender immediately at (732) 583-7474 and delete this email and any attachments immediately. Thank
you for your cooperation.
Case 2:19-cv-14465-SDW-LDW Document 13-15 Filed 11/26/19 Page 2 of 8 PagelD: 655

CLEARY | GIACOBBE | ALFIERI | JACOBS ttc

JODI S. HOWLETT, Partner

Reply to: Matawan Office
April 4, 2018

Via E-Mail (Diana.Batista@oal_nj.gov) and Overnight Delivery

Honorable Thomas R. Betancourt, ALJ
Office of Administrative Law

State of New Jersey

33 Washington Street

Newark, New Jersey 07102

 

Re: _ F.H. and M.H. o/b/o J.H. v. West Morris Regional High School Board of Education
Agency Ref. No.: 2017-26311
OAL Docket No.: EDS 10706-17

RESPONDENT’S MOTION JN LIMINE TO EXCLUDE EVIDENCE
AND EXPERT WITNESSES PURSUANT TO “SNAPSHOT RULE”

Dear Judge Betancourt:

As Your Honor is aware, this firm represents Respondent West Morris Regional High School
Board of Education (“Board” or “District”) in the above-captioned matter. In accordance with Your
Honor’s Prehearing Order dated August 11, 2017 (“Prehearing Order”), the undersigned respectfully
submits this letter brief as Respondent's Motion in Limine to Exclude Petitioners’ Evidence and Expert
Witnesses Pursuant to the “Snapshot Rule.”

By way of background, J.H. is a seventeen (17) year old female residing within Respondent’s
school district. On or about April 6, 2017, J.H. was determined eligible for special education and related
services under the category of “Emotionally Disturbed.” At that time, Petitioners executed the
Eligibility Determination Report, The Eligibility Determination meeting was thereafter terminated when

J.H. became emotional and was removed from the meeting room.

 

955 State Route 34, Suite 200 169 Ramapo Valley Road
Matawan, NJ 07747 Upper Level 105
Tel 732 583-7474 Oakland, Nj 07436
Fax 732 290-0753 Tel 973 845-6700

Fax 201 644-7601
www.cgajlaw.com
Case 2:19-cv-14465-SDW-LDW Document 13-15 Filed 11/26/19 Page 3 of 8 PagelD: 656

At a subsequent Initial IEP Meeting on May 16, 2017,' the District proposed an Initial
Individualized Education Program (“Initial IEP”) for J.H. which continued home instruction, half-day
placement in Mendham High School’s Being Successful Program (“BSP”), and individual counseling
once per week for the remainder of the 2016-2017 school year. For the upcoming 2017-2018 school
year, the Initial IEP proposed J.H.’s placement in the BSP for core classes, as well as individual
counseling once per week.

Petitioners did not execute the Initial IEP and, on or about May 30, 2017, Petitioners filed the
instant Petition for Due Process (“Petition”) and unilaterally placed J.H. at Purnell School for the 2017-
2018 school year. The Petition was subsequently amended by Order of this Court, dated December 19,
2017.

On April 2, 2018, the undersigned received from Petitioners’ counsel the documentary evidence
that Petitioners intend to rely upon at trial. That evidence contains a myriad of reports that were either
(1) provided to the District affer it proposed a program for J.H.; (2) created after filing of the Petition

solely for the purpose of litigation; and/or (3) were never produced to the District. As such, the District

was not privy to the information contained in these reports at the time it proposed a program and
placement for J.H.

To the contrary, the District’s decisions were based upon the information known at the time, and

 

newly-obtained reports and evaluations after-the-fact should be precluded from this matter. There is
also no legal basis to hold the District responsible for information of which it was not privy to at the
time is proposed a program and placement for J.H. See, .e.g., R.A. & R.A. o/b/o G.A. v. Jersey City Bd.

of Educ., 2015 WL 8012795, *6-7 (N.J. Adm. 2015). Thus, the District respectfully requests that any

 

' As the IEP was initially presented to Petitioners at the Eligibility Determination Meeting, the IEP is dated “April 6, 2017.”

2
Case 2:19-cv-14465-SDW-LDW Document 13-15 Filed 11/26/19 Page 4 of 8 PagelD: 657

reporis/correspondence that was not made available or otherwise produced to the District prior to the
Initial IEP proposed on May 16, 2017, be excluded from production at trial.

LEGAL ARGUMENT
I, Reports and evaluations that were obtained after the District’s IEP Meeting on May 16,

2017 and Petitioners’ unilateral placement of J.H. at Purnell School are irrelevant, outside

the scope of this proceeding, and should not be admissible.

Evidentiary rulings on cases in the Office of Administrative law “shall be made to promote
fundamental principles of fairness and justice and to aid in the ascertainment of truth.” N.J.A.C. 1:1-
15.1. Consistent with upholding the principles of fairness and justice, all relevant evidence should be
admitted; likewise, irrelevant evidence is not admissible. See Id. Evidence should be excluded when
the “probative value is substantially outweighed by the risk that its admission will either: 1. Necessitate

undue consumption of time; or 2. Create substantial danger of undue prejudice or confusion.” Id.

In In re Kleinman, the ALJ excluded evidence of diagnostic and treatment reports, “noting that

 

they were not relevant for the additional reason that [the doctor] did not have these reports in her
possession when formulating her views about this case.” 2015 WL 65311 at *6 unpub.
(App.Div.2015) (emphasis added), On appeal, the Appellate Division upheld the ALJ’s exclusion of
evidence as consistent with N.J.A.C. 1:1-15.1, and thus the ALJ’s decision is entitled to deference on
appeal. Id. at *7. The Appellate Division elaborated, “[w]e agree the only evidence relevant to
establishing the reasonableness of [the doctor’s] working hypothesis and treatment plan for [the child]
was information [the doctor] possessed before and during her treatment of the child.” Id. (holding that
it would not be permissible to admit evidence that a party was not privy to at the time the actions giving

rise to the litigation occurred.)
Case 2:19-cv-14465-SDW-LDW Document 13-15 Filed 11/26/19 Page 5 of 8 PagelD: 658

The Ninth Circuit has outlined that in determining whether a unilateral placement is appropriate,
the court must “employ the ‘snapshot’ rule, which instructs us to judge an IEP not in hindsight, but
instead based on the information that was reasonably available to the parties at the time.” Baquerizo v.
Garden Grove Unified Sch. Dist., 826 F.3d 1179, 1186-87 (9th Cir. 2016) (denying reimbursement to
the parents for their private placement when the child’s IEP was appropriate and the parents could not
affirmatively show any violations of the IDEA); see also Admas v. Or., 195 F.3d 1141, 1149 (9th Cir.
1999). Thus, the only admissible evidence that can be considered in determining the appropriateness of
a placement is the information which was known by both parties at the time in question. See Baquerizo,
at 1186-87 (relying upon Adams, at 1149).

Most importantly, the Third Circuit has also adopted the “snapshot rule.” See Fuhrmann o/b/o

Fuhrmann v. E. Hanover Bd. of Educ., 993 F.2d 1031 (3rd Cir. 1993). The majority in Fuhnmann

 

expressed, “[e]vents occurring month and years after the placement decisions had been promulgated,
although arguably relevant to the court’s inquiry, cannot be substituted for Rowley's threshold
determination of a ‘reasonable calculation’ of education benefit.” Id, at 1040 (interpreting Bd. of Educ.
of Hendrick Hudson Cent. Sch. Dist. v. Rowley, 458 U.S. 176 (1982)). Circuit Judge Mansmann further
elaborated on the Third Circuit interpretation of Rowley by requiring a school district’s placement to be
“based on an evaluation [of the student] done by a team of experts prior to the student’s placement.”
Fuhrmann, at 1041 (Mansmann, J., concurring) (emphasis in original).

Thus, “the appropriateness of a student’s placement must be assessed in terms of its
appropriateness at the time it is created and not at some later date when one has the benefit of the child’s
actual experience.” Id. Actions of schoo! districts cannot “be judged exclusively in hindsight;” the

judgement is based upon “a snapshot, not_a retrospective.” Id. (citing Roland M. v. Concord Sch.
Case 2:19-cv-14465-SDW-LDW Document 13-15 Filed 11/26/19 Page 6 of 8 PagelD: 659

Comm., 910 F.2d 983, 992 (Ist Cir. 1990), cert. denied, 499 U.S. 912 (1991)). The appropriate
timeframe “must take into account what was, and was not objectively reasonable when the
snapshot was taken.” Id. (emphasis added); see also Roland M., at 992.

Ultimately, evidence is relevant and admissible pursuant to N.J.A.C. 1:1-15.1 if it was known or
relied upon at the time prior to or during the occurrence of the issue giving rise to litigation. Evidence
should be deemed irrelevant and inadmissible if it was not known or used by the party prior to the events
that instituted litigation. See In re Kleinman, at *6-7.

Here, only the reports presented to Respondent prior to the District’s May 16, 2017 Initial IEP
Meeting and before Petitioners unilaterally placed J.H. at Purnell School are admissible. The following
reports that were created or provided afier the District’s Initial IEP meeting and/or Petitioners’ unilateral
placement of J.H. are de facto irrelevant as time barred to the proceedings in front of Your Honor:

1. P-28 (August 17, 2017)
ii, P-29 (August 24, September 8, and September 11, 2017)
ili. P-30 (October 16, 2017)"
iv. P-32 (August 21 and December 13, 2017)
v.  P-33 (September 6, 2017)
vi. P-34 (March 3, 2018)°
vii, P-39 (October 9, 2017)
vill, P-40 (October 12, 2017)
ix, P-41 (October 15, 2017)

x, P-42 (Fall 2017)"

 

* This correspondence was not previously produced to the District and fails to include an expert report.
* This report was not previously produced to the District.
Case 2:19-cv-14465-SDW-LDW Document 13-15 Filed 11/26/19 Page 7 of 8 PagelD: 660

xi. P-43 (Mid-Term 2017-2018)°
xii. P44 (March 17, 2018)°
xiii, P-49 (March 27, 2018)?

As continuously upheld throughout federal and State courts, the “snapshot rule” would
unequivocally bar the reports from admission because at the time J.H. attended Respondent’s school
district, these reports were not provided or, in some cases, had not yet even been created. It is patently
unreasonable of Petitioners to rely upon such reports, correspondence, and evaluations. That reliance, if
allowed, would undoubtedly unduly prejudice the District.

Here, it is undisputed that Petitioners had several assessments of J.H. conducted after the May
16, 2017 Initial IEP Meeting — as well as after Petitioners unilaterally placed J.H. at Purnell School.
Since the District is only charged of what it knew of should have known at the time it proposed the
Initial JEP, such after-acquired reports are prejudicial and only serve to create undue confusion to the
case at bar. To require school districts to have to reimburse parents for unilateral placements based upon
information acquired post-unilateral placement flies in the face of fairness and the collaborative spirit of
the IDEA.

In sum, any reference to, or reliance upon, such reports, correspondence, and/or expert testimony
is disingenuous, irrelevant, objectively unreasonable, and in direct violation of the language, intent, and
spirit of N.L.A.C. 1:1-15.1 — Respondent cannot be held responsible for knowing information that was

not provided to it during the decision-making process. Accordingly, Respondent prays this Court to

 

4 This report was not previously produced to the District.

* This report was not previously produced to the District.

© This document was not previously produced to the District.

’ This correspondence was not previously produced to the District and fails to include an expert report,

6
Case 2:19-cv-14465-SDW-LDW Document 13-15 Filed 11/26/19 Page 8 of 8 PagelD: 661

exclude any documentary evidence dated after the District proposed the Initial IEP should be excluded
from presentation during this matter and deemed irrelevant pursuant to the “snapshot rule.”
CONCLUSION
Based upon the foregoing, Respondent West Morris Regional High School Board of Education
respectfully submits this letter brief as Respondent’s Motion in Limine to Exclude Petitioners’ Evidence

and Expert Witnesses Pursuant to the “Snapshot Rule.”

Respectfully submitted,
{ideale
Cog 3 lett

cc: Julie Warshaw, Esq. - counsel for Petitioners (via E-Mail and Overnight Delivery)
Michael Reinknecht — Director of Special Services (via E-Mail)
